FILED
                                                                                                  15-0400
                                                                                                  6/1/2015 2:09:42 PM
                                                                                                  tex-5491932
                                                                                                  SUPREME COURT OF TEXAS

                     STATE BAR OF TEXAS                                                           BLAKE A. HAWTHORNE, CLERK




Office of the Chief Disciplinary Counsel

    June 1, 2015

    Mr. Blake Hawthorne, Clerk
    Supreme Court of Texas
    P.O. Box 12248
    Austin, Texas 78711

    Re: Joseph R. Willie, II v. Commission for Lawyer Discipline; Case No. 15-0400

    Dear Mr. Hawthorne:

    Pursuant to Rule 53.3 of the Texas Rules of Appellate Procedure, Respondent, the
    Commission for Lawyer Discipline, does not intend to file a response to Mr. Willie’s
    petition for review unless the Supreme Court requests a response. It is my
    understanding that the Court will not grant the petition without first requesting a
    response.

    Please feel free to contact me at (512) 427-1349 if you have questions.

    Thank you for your assistance.


    Sincerely,


    /s/ Cynthia Canfield Hamilton
    CYNTHIA CANFIELD HAMILTON
    SENIOR APPELLATE COUNSEL




              P.O. Box 12487, Austin, Texas 78711-2487, 1.877.953.5535; 512.427.1350; FAX: 512.427.4167
                             CERTIFICATE OF SERVICE

This is to certify that the above and foregoing waiver letter has been served on
Appellant, Mr. Joseph R. Willie, II, by and through his attorney of record, Ms.
Shalanda D. Moore, by electronic service through this Court’s electronic filing service
provider on the 1st day of June 2015.


                                        /s/ Cynthia Canfield Hamilton
                                        CYNTHIA CANFIELD HAMILTON
                                        SENIOR APPELLATE COUNSEL
                                        STATE BAR OF TEXAS